AO 106 (Rev. 01/09) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Tennessee
In the Matter of the Search of

A blue in color Alcatel flip phone bearing
IMET: 014892005471176; An Apple iPhone in a
black in color Otterbox phone case bearing
IMET: 354840090692774.

7
CaseNo. —3:19-MJ-_|{ ot

APPLICATION FOR A SEARCH WARRANT

we ee Ne Se Se Sa

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the Eastern District of Tennessee (identify the person or describe property to
be searched and give its location):

A blue in color Alcatel flip phone bearing IMEI: 014892005471176 (See Attachment A); An Apple iPhone in a
black in color Otterbox phone case bearing IMEI: 354840090692774 (See Attachment B).

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the property
to be seized):

See Attachment C, hereto.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
© aperson to be arrested or a person who is unlawfully restrained.
The search is related to a violation of 18 US.C. § 922 , and the application is based on these
facts:

See attached affidavit of Special Agent Matthew Ernst, ATF which is attached hereto and fully incorporated
herein.

© Continued on the attached sheet. [See attached affidavit, incorporated herein by reference.]

© Delayed notice | __ days (give exact ending date if more than 30 ) is requested
undey 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant's signature

Special Agent Matthew Ermst, ATF

 

Printed name and title

Sworn to\before me and signed in my presence.

pe: yf] 19 “Du, CLA

‘Judge’s sighatuve
City and steteice KyoxyHlenTemessreP Document 1 Filed _05/Depra C.Papking YbsMasiguatpyudee

 

Printed name and title
ATTACHMENT A

A blue in color alcatel flip phone bearing IMEI: 014892005471176

 

Baers a,
py 30m
a Trea cerae

uaion

   

Bluetooth Declaration 1D DOI2084
N R4C SPLF 02 UOB

Made in China

 

4044N-2BTBUSI-1
IMEI:0148020

Case 3:19-mj-01054-DCP Document1 Filed 05/31/19 Page 2o0f5 PagelD#: 2
ATTACHMENT B

Apple iPhone in a black in color Otterbox phone case bearing IMEI: 354840090692774

 

Case 3:19-mj-01054-DCP Document1 Filed 05/31/19 Page 3of5 PagelD#: 3
 

Case 3:19-mj-01054-DCP Document1 Filed 05/31/19 Page 4of5 PagelD#: 4
ATTACHMENT C

1. All records on TARGET DEVICE A and TARGET DEVICE B described in Attachment A
and B that relate to violations of Title 18, United States Code, Sections 922(a)(6) and
922(a)(1)(a) as follows:

a. All communications, in whatever form, that relate to, further in any way, or constitute
evidence of firearms trafficking and straw purchasing of firearms, including all records
related to those communications.

b. All photographs, videos, audio recordings, and text messages that relate to, further in any
way, or constitute evidence of firearms trafficking or straw purchasing of firearms.

c. All data, communications, information, and records, in whatever form, that have any
tendency to establish the physical location of the particular TARGET DEVICE.

d. All data, communications, information, and records, in whatever form, that have any
tendency to establish the actual or intended physical location of MCKENZIE, or that of
any of his associates involved in criminal activity.

e. All data, communications, information, and records, in whatever form, that establish the
identity or location of individuals facilitating firearms trafficking or straw purchasing of
firearms.

2. Evidence of user attribution showing who used or owned the particular TARGET DEVICE at
the time the electronically stored evidence described in this warrant was created, edited, or
deleted, such as logs, phonebooks, saved usernames and passwords, documents, and browsing
history.

As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored.

Case 3:19-mj-01054-DCP Document1 Filed 05/31/19 Page5of5 PagelD#:5
